{/\l

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA
Criminal Action No. 10cr257
V~ (CKK)
FRANKIE RENEE KENNEDY
Defendant.

ORDER

On November 8, 2010, Defendant Frankie Renee Kennedy, pursuant to Fed. R. Crim P.
l l, waived her right to trial by jury, consented to proceed before a Magistrate Judge, and entered
a guilty plea before Magistrate Judge Alan Kay, who subsequently filed a Report and
Recommendation [#13]. No objections to the Magistrate Judge’s Report and Recommendation
have been received by the Court.

Accordingly, it is this Mdrlay of January, 201 l,

ORDERED that the Court hereby a_cge_pt_s Ms. Kennedy’s plea of guilty before

Magistrate Judge Alan Kay on November 8, 2010, and the Report and Recommendation filed on

November 10, 20l0, in the above-captioned case is hereby ADOPTED.

 w!a- wz%

CoLLEEN KoLLARiKoTELLY
United States Distn`ct Judge

Copies to:

Courtroom Clerk

Michelle Peterson, AFPD

Brian Seeley, AUSA

Magistrate Judge Alan Kay

Pretrial Services
U.S. Probation